t c summary opinion united_states tax_court thomas wesley alexander and sylvia alexander petitioners v commissioner of internal revenue respondent docket no 1764-12s filed date walter b smith for petitioners jeremy d cameron and peter t mccary for respondent summary opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure respondent issued a statutory_notice_of_deficiency to petitioners for in which he determined a deficiency in income_tax of dollar_figure and an accuracy- related penalty under sec_6662 of dollar_figure the issues for decision are whether petitioners failed to report as income a taxable retirement distribution from a simplified_employee_pension sep individual_retirement_account ira are liable for the additional tax under sec_72 and are liable for the accuracy-related_penalty under sec_6662 a few of the facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by reference petitioners resided in florida when the petition was filed background petitioners timely filed their federal_income_tax return for thomas alexander petitioner is a licensed electrical contractor in petitioner was working with true craft construction true craft a general contractor on two the limitation if any of petitioners’ itemized_deductions under sec_68 and the amount if any of petitioners’ making_work_pay_credit under sec_36 are computational and will be resolved by the decision of the court on other issues large commercial developments during true craft suffered some business difficulties that caused it to fail to pay petitioner timely about dollar_figure that he was due for work on the two projects one of the true craft principals proposed to petitioner that he would give petitioner a promissory note for the dollar_figure and he would assign to petitioner a piece of real_estate property that he owned as security for the debt but there was a catch the property was burdened with a past-due mortgage and was subject_to imminent foreclosure petitioner would have to pay suntrust bank suntrust dollar_figure to stop the foreclosure and thus the loss of the property that was to be his security petitioner had an sep-ira with charles schwab co inc schwab that was handled by a schwab employee by the name of peter hoag in denver colorado petitioner considered hoag to be his financial adviser at least as far as his sep-ira was concerned hoag suggested that petitioner get a loan from charles schwab of dollar_figure to pay suntrust in order to halt foreclosure on the property because the loan could not be processed until after the foreclosure date hoag suggested that petitioner first withdraw the funds from the sep-ira at the time petitioner’s sep-ira was worth dollar_figure to dollar_figure hoag advised petitioner that if he replaced the money from the sep-ira with the loan proceeds before a certain time days there would be no penalty with anybody hoag told petitioner that the loan would be approved within to days petitioner who had not yet turned had hoag wire dollar_figure distribution from his sep-ira account into his credit_union checking account on date no federal tax was withheld from the distribution petitioner wrote a check to suntrust from his credit_union account to stop the foreclosure and received a promissory note from true craft for dollar_figure there was some delay in the loan process which was handled by another office of schwab in jacksonville florida petitioner received the loan proceeds on wednesday date he then mailed a personal check for dollar_figure to the sep-ira account probably on date that was deposited into the sep-ira account on monday date days after the funds were withdrawn in date petitioner received from schwab a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc reporting a gross distribution of dollar_figure the form bears a code indicating that the distribution is an early distribution but it does not indicate a taxable_amount discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 the court finds that petitioners have not argued or shown that they have met the requirements of sec_7491 therefore the burden_of_proof does not shift to respondent respondent issued a notice_of_deficiency to petitioners determining that they had failed to report the receipt of the distribution for respondent at the time of trial took the position that with certain exceptions not here pertinent amounts paid or distributed from an individual_retirement_plan must be included in gross_income by the payee or distributee in addition respondent argued that if the beneficiary of an ira uses any portion of the account as security for a loan that portion is treated as a distribution to the individual petitioners analyze this case in terms of whether petitioner effected a rollover of the withdrawn funds or secondarily a loan from his qualified_employer_plan that qualifies as a nontaxable distribution whether there was a rollover a_trust created or organized in the united_states for the exclusive benefit of an individual or his beneficiaries is an individual_retirement_account if it meets the requirements of sec_408 an sep is an individual_retirement_account or individual_retirement_annuity that meets the requirements of sec_408 sec_408 with certain enumerated exceptions any amount_paid or distributed by an individual_retirement_plan must be included in the gross_income of the payee or distributee as provided by sec_72 sec_408 rollover_contributions are an exception to the inclusion of sep distributions in the income of payees or distributees an amount is a rollover_contribution if it meets the requirements of sec_408 as is pertinent here if an amount is distributed from an individual_retirement_account or annuity to the individual for whom the account is maintained and the entire amount is paid into an individual_retirement_account annuity or eligible_retirement_plan for the benefit of the individual not later than the 60th day after the day on which he receives the distribution it is a rollover excepted from inclusion in income sec_408 in addition to individual_retirement_accounts sec_408 and c allows for individual retirement annuities and accounts established by employers and certain associations of employees petitioners argue that despite the fact that their personal check was deposited into the sep-ira account on date days after the funds were withdrawn there was nevertheless a rollover because schwab caused a delay in the loan petitioners may be attempting to analogize their situation with that of the taxpayers in 93_tc_114 in wood the taxpayer retired and received a lump-sum_distribution of cash and stocks from his employer’s profit-sharing_plan he established an ira with merrill lynch and instructed the account executive to transfer the entire distribution into the ira to effect a nontaxable transfer of the funds the account executive assured the taxpayer that the transfer would be made within the applicable 60-day period the cash and stock were transferred into the ira within the 60-day rollover period but because of a bookkeeping error the stock transfer was erroneously indicated as not having occurred until after the rollover period had elapsed the court found that when bookkeeping entries are at variance with the facts the decision must rest on the facts id pincite citing 57_tc_32 21_tc_134 10_tc_279 and 12_bta_1058 petitioners’ case is not like wood the dollar_figure was not in fact deposited within the statutorily prescribed 60-day period any error that may have been committed by schwab was not a bookkeeping error although petitioners argue that their intent was to effect a rollover it is well established that a taxpayer’s intention to take advantage of favorable tax laws does not determine the tax consequences of his or her transactions 845_f2d_217 9th cir aff’g tcmemo_1987_140 385_f2d_238 5th cir citing 363_us_278 what actually was done determines the tax treatment of a transaction 265_us_242 the court notes however that sec_408 permits the commissioner in his discretion to waive the 60-day requirement under certain circumstances where taxpayers follow the instructions of revproc_2003_16 2003_1_cb_359 petitioner is free to pursue relief with the internal_revenue_service the term secretary in the statute means in this context the commissioner of internal revenue see sec_7701 sec_7803 the commissioner has the power to supervise the execution and application of the internal revenue laws whether there was a loan petitioners’ second line of defense is an argument that the distribution was a loan from the sep-ira account that under sec_72 is not includible in income the attempted characterization of the distribution as a loan falls into the realm of b e careful what you wish for sec_72 provides that loans from a plan to a participant or beneficiary are treated as distributions from the plan loans meeting the requirements of sec_72 however will not be treated as distributions petitioners offered no evidence at trial of the factual predicates necessary to avail themselves of the sec_72 exception further sec_72 applies only to plans described in sec_401 and sec_403 and b a qualified_employer_plan or a government_plan sec_72 with respect to iras sec_408 provides that if the individual for whom the ira was created or his beneficiary engages in a transaction prohibited by sec_4975 as to the account the account will not be treated as an ira as of the first day of the tax_year and the account will be treated as having distributed all of its assets sec_408 barring the extraordinary relief provided by sec_4975 the lending of money between a plan and a disqualified_person is a prohibited_transaction sec_4975 on the basis of the record petitioner did not use his ira as security for a loan as argued by respondent nor did he borrow the distribution from his ira as argued by petitioner had petitioner borrowed from his ira the tax consequences might have been even harsher than they are respondent’s determination that petitioner must include the distribution in income is sustained additional tax for early withdrawal sec_72 imposes an additional tax on an early distribution from a qualified_retirement_plan equal to of the portion of the amount that is includable in gross_income the additional tax does not apply to distributions to an employee age or older to a beneficiary or the employee’s estate on or after the employee’s death on account of the employee’s disability as part of a series of substantially_equal_periodic_payments made for life to an employee after separation_from_service after attainment of age as dividends_paid with respect to corporate stock certain loans described in sec_4975 are exempt from sec_4975 sec_4975 and b i ii excepts from the exemption individual_retirement_accounts and annuities see sec_7701 described in sec_404 to an employee for medical_care or to an alternate_payee pursuant to a qualified_domestic_relations_order sec_72 see also sec_72 b - g setting forth other exceptions not applicable here when petitioner received the distribution he had not reached the age of and he has not alleged or shown that he comes within any of the other exceptions under sec_72 therefore respondent’s determination that petitioners are liable for the additional tax on the distribution is sustained accuracy-related_penalty under sec_6662 sec_7491 imposes on the commissioner the burden of production in any court_proceeding with respect to the liability of any individual for penalties and additions to tax 116_tc_438 trowbridge v commissioner tcmemo_2003_164 aff’d 378_f3d_432 5th cir in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or addition_to_tax is appropriate higbee v commissioner t c pincite sec_6662 and b imposes a penalty on the portion of an underpayment attributable to negligence or disregard of rules or regulations negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 sec_1_6662-3 income_tax regs but the sec_6662 penalty does not apply to any portion of an underpayment_of_tax if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability id the distribution is taxable and petitioners failed to report it on their joint individual tax_return the court concludes that respondent has produced sufficient evidence to show that the accuracy-related_penalty under sec_6662 is appropriate for petitioner relied on the advice of hoag to engage in the transaction that caused the deficiency the court accepts petitioner’s testimony that he was told that the funds would be replaced timely by loan proceeds the court also accepts petitioner’s testimony that although he was aware that he might suffer some sort of penalty if the ira funds were not replaced within days it was not made clear to him from where the penalty would come there is evidence in the record suggesting that there was some delay on the part of schwab in processing the loan petitioners provided their accountant with the form 1099-r they received from schwab the accountant advised petitioners when preparing their return that unless they got the form 1099-r corrected they would have an increase in income because of the distribution as well as a additional tax for early withdrawal petitioners contacted hoag to request a corrected form 1099-r and hoag informed them that it is all good because they had put the money back into the sep-ira petitioners put hoag and the accountant in contact together and the accountant prepared the return without including the distribution taking into account all the pertinent facts and circumstances the court is convinced that petitioners did everything in their control to determine their proper tax_liability the court finds that petitioners were not negligent in filing their return accordingly the court rejects respondent’s determination of the accuracy- related penalty under sec_6662 other arguments made by the parties and not discussed herein were considered and rejected as irrelevant without merit or moot to reflect the foregoing decision will be entered for respondent with respect to the deficiency in tax and for petitioners with respect to the accuracy-related_penalty under sec_6662
